10/07/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0402

                                       DA 20-0402
                                    _________________

 IN THE MATTER OF THE GUARDIANSHIP OF:

 J.S.M.,

      A Minor Child:

 DIANA R. MERIDETH and KENNETH M.
 MERIDETH,

            Petitioners, Appellees and Cross
 Appellants,
                                                                  ORDER
 ________________________________________

 IN THE MATTER OF THE GUARDIANSHIP OF:

 J.S.M.,

       A Minor Child:

 CAROL M. MERIDETH,

            Petitioner and Appellant.
                                    _________________


       Appellant Carol Merideth, by counsel, has filed a motion for a 58-day extension of
time within which to file her opening brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s opening brief
shall be filed on or before December 18, 2020.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                October 7 2020